Citation Nr: 9909474	
Decision Date: 04/06/99    Archive Date: 04/16/99


DOCKET NO.  96-44 550	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for peripheral neuropathy, 
including as a result of cold injuries.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Douglas, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1946 to March 
1948, and from May 1950 to July 1951.  The veteran was a 
prisoner of war (POW) from December 3, 1946, to January 15, 
1947.
This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a July 1995 rating decision by the Los 
Angeles, California, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

The Board notes that the veteran has raised additional issues 
for consideration, including entitlement to special monthly 
compensation as a result of the need for aid and attendance 
for a dependent spouse and entitlement to a clothing 
allowance for special shoes.  Although the RO addressed these 
matters in correspondence dated April 2, 1998, and June 2, 
1998, the veteran has continued to argue for those benefits 
and they are referred to the RO for appropriate action.


REMAND

Initially, the Board notes that the veterans claim is found 
to be well-grounded under 38 U.S.C.A. § 5107(a) (West 1991).  
That is, based upon statements in support of the claim and VA 
hospital records dated in March 1992 and October 1998, he has 
presented a claim which is plausible.  Murphy v. Derwinski, 1 
Vet. App. 78 (1990).  

Review of the claims file indicates that treatment records 
associated with the veterans VA medical care have not been 
requested.  The Board notes that the veteran submitted copies 
of VA medical records dated in May 1998 and October1998; 
however, the record reflects the RO has not recently 
requested any other VA medical records.  

In addition, the veteran has reported that he was 
hospitalized for approximately one year during his first 
period of active service.  The Board notes that records of an 
extended period of hospital treatment are not included in the 
service medical evidence of record.  The Board finds that all 
available medical treatment records should be obtained for an 
adequate determination as to service connection.

VA has a statutory duty to assist the veteran in the 
development of evidence pertinent to the claim.  38 U.S.C.A. 
§ 5107(a); see also Littke v. Derwinski, 1 Vet. App. 90 
(1990).  The fulfillment of the statutory duty to assist 
includes providing additional VA examinations by a specialist 
when recommended, and conducting a thorough and 
contemporaneous medical examination, which takes into account 
the records of prior medical treatment, so that the 
disability evaluation will be a fully informed one.  See 
Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).

Generally, if further evidence or clarification of the 
evidence or correction of a procedural defect is essential 
for a proper appellate decision, the Board shall remand the 
case to the agency of original jurisdiction, specifying the 
action to be undertaken.  38 C.F.R. § 19.9 (1998).

Accordingly, the case is remanded for the following:

1.  The veteran should be allowed to 
submit additional evidence in support of 
his claim.  All pertinent evidence should 
be associated with the claims file.

2.  The RO should request that the 
veteran provide additional information 
concerning his claimed extended period of 
hospital treatment during active service, 
including the dates and location of the 
admission.  Upon receipt of sufficient 
information, the RO should conduct a 
search for available service medical 
records.

3.  The RO should obtain copies of all VA 
medical records, not already included in 
the claims file, including treatment 
records from the West Los Angeles 
facility, and associate the records with 
the claims folder.

4.  Thereafter, the veterans claims file 
should be reviewed by a VA neurologist 
for an opinion as to the etiology of the 
veterans peripheral neuropathy.  The 
claims folder and a copy of this remand 
must be made available to the examiner.  
The examiner should conduct any 
examinations, tests or studies necessary 
for an adequate opinion.

The examiner is specifically requested to 
address:
(1) whether or not the veterans 
peripheral neuropathy is directly related 
to infectious causes, and
(2) whether the disorder represents an 
organic residual of frostbite.  A 
complete rationale for the opinions 
provided is requested.

5.  The RO should review the claims file 
to ensure that the above requested 
development has been completed in full.  
In particular, the RO should ensure that 
the requested opinions are responsive to 
and in compliance with the directives of 
this remand and if they are not, the RO 
should implement corrective procedures.

6.  After the action requested above has 
been completed to the extent possible, as 
well as any other action deemed 
necessary, the RO should review the 
record and re-adjudicate the issue on 
appeal.  The RO should consider all 
applicable law and regulations, including 
38 C.F.R. § 3.309(c) (1998).

If any benefit sought is not granted to the veterans 
satisfaction, the RO should issue a supplemental statement of 
the case.  The requisite period of time for a response should 
be afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).


